Exhibit 10.4

Techne Corporation

McLaren Merger Sub, Inc.

614 McKinley Place NE

Minneapolis, MN 55413

July 31, 2014

ProteinSimple

3040 Oakmead Village Drive

Santa Clara, CA 95051

Ladies and Gentlemen:

Reference is made to the Agreement and Plan of Merger, dated June 16, 2014 (the
“Agreement”), by and among Techne Corporation, a Minnesota corporation
(“Parent”), McLaren Merger Sub, Inc., a Delaware corporation (“Merger Sub”),
ProteinSimple, a Delaware corporation (“ProteinSimple”), and Fortis Advisors
LLC, a Delaware limited liability company, in its capacity as Securityholders’
Representative. Capitalized terms used but not defined herein have the meanings
given to such terms in the Agreement.

In connection with a proposed restructuring relating to ProteinSimple’s Canadian
subsidiaries to be effected following the Closing, Parent has formed a direct
wholly-owned subsidiary, Techne Canada Holdings ULC, an unlimited liability
corporation incorporated under the laws of British Columbia (“ULC”), and ULC has
formed a direct wholly-owned subsidiary, McLaren Reorganization Sub, a Delaware
limited liability company (“LLC”). Immediately prior to the Closing, Parent, ULC
and LLC will effect a series of transactions, following which Merger Sub will
become a direct wholly-owned subsidiary of LLC as of immediately prior to the
Closing.

Parent hereby represents and warrants to ProteinSimple that each of ULC and LLC
is a disregarded entity for U.S. federal income tax purposes. Parent agrees that
the foregoing representation and warranty will be deemed to be a Fundamental
Representation under the Agreement. The parties agree that for purposes of
determining (i) whether Taxes are considered Pre-Closing Taxes under the
Agreement and (ii) liabilities for Taxes taken into account in the calculation
of Closing Date Net Working Capital, the transactions contemplated by the
Mandatory Distribution and Re-Contribution Agreement to be entered into after
the Closing by Parent, ULC, LLC, ProteinSimple and 2238726 Ontario Inc., an
Ontario corporation, will be deemed to have become effective and occurred after
the Closing Date, and any Taxes arising as a result of entering into or
effectuating any of the steps pursuant to such agreement shall not be taken into
account in the calculation of Closing Date Net Working Capital, nor shall the
Company Stockholders be responsible for any indemnification in respect of such
Taxes.

The Merger Agreement is hereby amended to increase the Contingency Amount as set
forth on Schedule A. The parties acknowledge and agree that the additional
amount added to the



--------------------------------------------------------------------------------

Contingency Amount (the “Additional Contingency Amount”) is intended to cover
certain potential Unpaid Specified Transaction Expenses and other amounts set
forth on Schedule A that are not determinable as of the Closing (the “Additional
Amounts”). To the extent that such Additional Amounts are determined within the
time period to determine the Final Adjustment Amount under Section 1.5 of the
Agreement, then such Additional Amounts will be taken into account in the
determination of the Final Adjustment Amount and the amounts payable under
Section 1.5(f) and paid in accordance with such Section. To the extent that such
Additional Amounts are not determined within such time period, then the
Additional Contingency Amount will not be released or distributed by the
Securityholders’ Representative until the final determination of the amount of
such Additional Amounts. If all or any portion of such Additional Amounts
becomes payable to a third party, then the Securityholders’ Representative will
pay such amount as directed by Parent. If all or any portion of the Additional
Contingency Amount is finally determined to not be payable with respect to any
Additional Amounts, then the Securityholders’ Representative may release such
portion in accordance with the Agreement.

This letter agreement shall amend the Agreement. Except as expressly set forth
herein, this letter agreement shall not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Agreement, all of which shall continue
to be in full force and effect. Unless the context otherwise requires, after the
execution and delivery hereof, any reference to the Agreement shall mean the
Agreement as amended hereby.

[Signature page follows]



--------------------------------------------------------------------------------

Please execute below to acknowledge your agreement with the foregoing.

 

Very truly yours, TECHNE CORPORATION By:  

/s/ Charles R. Kummeth

Name:   Charles R. Kummeth Title:   Chief Executive Officer MCLAREN MERGER SUB,
INC. By:  

/s/ Charles R. Kummeth

Name:   Charles R. Kummeth Title:   President

 

ACKNOWLEDGED AND AGREED: PROTEINSIMPLE By:  

 

Name:   Timothy A. Harkness Title:   President and Chief Executive Officer
FORTIS ADVISORS, LLC By:  

 

Name:   Ryan Simkin Title:   Managing Director



--------------------------------------------------------------------------------

Please execute below to acknowledge your agreement with the foregoing.

 

Very truly yours, TECHNE CORPORATION By:  

 

Name:   Charles R. Kummeth Title:   Chief Executive Officer MCLAREN MERGER SUB,
INC. By:  

 

Name:   Charles R. Kummeth Title:   President

 

ACKNOWLEDGED AND AGREED: PROTEINSIMPLE By:  

/s/ Timothy A. Harkness

Name:   Timothy A. Harkness Title:   President and Chief Executive Officer
FORTIS ADVISORS, LLC By:  

 

Name:   Ryan Simkin Title:   Managing Director

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Please execute below to acknowledge your agreement with the foregoing.

 

Very truly yours, TECHNE CORPORATION By:  

 

Name:   Charles M. Kummeth Title:   Chief Executive Officer MCLAREN MERGER SUB,
INC. By:  

 

Name:   Charles M. Kummeth Title:   President

 

ACKNOWLEDGED AND AGREED: PROTEINSIMPLE By:  

 

Name:   Timothy A. Harkness Title:   President and Chief Executive Officer
FORTIS ADVISORS, LLC By:  

/s/ Ryan Simkin

Name:   Ryan Simkin Title:   Managing Director

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Schedule A

The Contingency Amount is increased from $500,000 to $827,016.

$300,000 relating to disputed amounts relating to that certain letter agreement,
dated August 5, 2013, between ProteinSimple and Jefferies LLC.

$5,216 relating to amounts attributed in the Closing Consideration Spreadsheet
to Barney & Barney.

$21,800 relating to amounts attributed in the Closing Consideration Spreadsheet
to Comerica Bank.